                                  Case 8:19-cv-00317-DOC-DFM Document 73-1 Filed 08/08/19 Page 1 of 26 Page ID
                                                                   #:8032


                                       1   RONALD K. ALBERTS (SBN: 100017)
                                           ralberts@grsm.com
                                       2   SYLVIA JOO (SBN: 308236)
                                           sjoo@grsm.com
                                       3   GORDON REES SCULLY           MANSUKHANI, LLP
                                           633 West Fifth Street, 52nd floor
                                       4   Los Angeles, CA 90071
                                           Telephone: (213) 576-5088
                                       5   Facsimile: (213) 680-4470
                                       6   Attorneys for Defendants
                                           HUMANA BEHAVIORAL HEALTH, INC.,
                                       7   HUMANA HEALTH PLAN OF CALIFORNIA, INC.,
                                           HUMANA, INC.,
                                       8   HUMANA INSURANCE COMPANY,
                                           HUMANA EMPLOYERS HEALTH PLAN OF GEORGIA, INC.,
                                       9   HUMANA HEALTH BENEFIT PLAN OF LOUISIANA, INC.,
                                           HUMANA HEALTH PLAN OF TEXAS, INC.,
                                      10   HUMANA HEALTH PLAN, INC., and
                                           HUMANA MEDICAL PLAN (erroneously sued as HUMANA INSURANCE
                                      11   COMPANY AND HUMANA MEDICAL PLAN)
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13                        UNITED STATES DISTRICT COURT
                                      14                       CENTRAL DISTRICT OF CALIFORNIA
                                      15
                                      16   ABC SERVICES GROUP, INC., a                 )    CASE NO. 8:19-cv-00317-DOC-
                                           Delaware corporation, in its capacity as    )    DFM
                                      17   assignee for the benefit of creditors of    )
                                           MORNINGSIDE RECOVERY, LLC, a                )    Hon. David O. Carter
                                      18   California limited liability company        )    Courtroom 9D
                                      19                            Plaintiff,         )
                                                                                       )    MEMORANDUM OF POINTS
                                      20         vs.                                   )    AND AUTHORITIES IN
                                                                                       )    SUPPORT OF DEFENDANTS’
                                      21   HUMANA BEHAVIORAL HEALTH,                   )    MOTION TO DISMISS
                                           INC., a Texas corporation; HUMANA           )    PLAINTIFF’S FIRST AMENDED
                                      22   HEALTH PLAN OF CALIFORNIA,                  )    COMPLAINT
                                           INC., a California corporation;             )
                                      23   HUMANA INC., a Delaware                     )    Accompanying Documents:
                                           corporation; HUMANA INSURANCE               )    Notice of Motion and Motion to
                                      24   COMPANY, a Wisconsin corporation;           )    Dismiss; Declaration of Eric R.
                                           HUMANA EMPLOYERS HEALTH                     )    Roper; [Proposed] Order
                                      25   PLAN OF GEORGIA, INC., a Georgia            )
                                           corporation; HUMANA HEALTH                  )    Date: October 7, 2019
                                      26   BENEFIT PLAN OF LOUISIANA,                       Time: 8:30 AM
                                           INC., a Louisiana Corporation;              )    Place: Courtroom 9D
                                      27                                               )
                                                                                      -1-
                                      28                                                  CASE NO. 8:19-cv-00317-DOC-DFM
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION
                                           TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                  Case 8:19-cv-00317-DOC-DFM Document 73-1 Filed 08/08/19 Page 2 of 26 Page ID
                                                                   #:8033


                                       1   HUMANA HEALTH PLAN OF                ) Complaint filed: 2/21/2019
                                           TEXAS, INC., a Texas corporation;    )
                                       2   HUMANA HEALTH PLAN, INC., a          ) First Amended Complaint filed:
                                           Kentucky corporation; and HUMANA     ) 6/7/2019
                                       3   INSURANCE COMPANY AND                )
                                           HUMANA MEDICAL PLAN, a               )
                                       4   Wisconsin corporation, and DOES 1    )
                                           through 20, Inclusive                )
                                       5                                        )
                                                                  Defendants.
                                       6                                        )
                                       7
                                       8
                                       9
                                      10
                                      11
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                                                                -2-
                                      28                                                  CASE NO. 8:19-cv-00317-DOC-DFM
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION
                                           TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                  Case 8:19-cv-00317-DOC-DFM Document 73-1 Filed 08/08/19 Page 3 of 26 Page ID
                                                                   #:8034


                                       1                                         TABLE OF CONTENTS
                                       2                                                                                                  Page No.(s)
                                           I.     INTRODUCTION ........................................................................................... 7
                                       3
                                           II.    FACTUAL BACKGROUND ......................................................................... 8
                                       4
                                                  A.      Allegations in Plaintiff’s FAC .............................................................. 8
                                       5
                                                  B.      Procedural History ................................................................................ 9
                                       6
                                           III.   LEGAL STANDARD ..................................................................................... 9
                                       7
                                                  A.      Legal Standard for Dismissal Under Rule 12(b)(6) .............................. 9
                                       8
                                                  B.      This Court may consider the plan documents..................................... 10
                                       9
                                           IV.    LEGAL ANALYSIS ..................................................................................... 11
                                      10
                                                  A.      Plaintiff’s FAC cannot sustain a claim against Humana
                                      11                  Behavioral Health, Inc., Humana Plan of California, Inc., and
Gordon Rees Scully Mansukhani, LLP




                                                          Humana, Inc. ....................................................................................... 11
  633 West Fifth Street, 52nd floor




                                      12
                                                  B.      Plaintiff lacks derivative standing to sue for benefits because
      Los Angeles, CA 90071




                                      13                  the plans contain anti-assignment provisions which are valid
                                                          and enforceable. .................................................................................. 11
                                      14
                                                          1.       Plaintiff lacks derivative standing to sue for benefits
                                      15                           under ERISA for the four ERISA plans containing anti-
                                                                   assignment provisions............................................................... 11
                                      16
                                                          2.       The anti-assignment provisions are also enforceable for
                                      17                           the ten plans that are not governed by ERISA. ........................ 14
                                      18                  3.       The anti-assignment provisions are valid and enforceable
                                                                   against Plaintiff. ........................................................................ 16
                                      19
                                                  C.      Plaintiff has failed to allege facts sufficient to demonstrate it
                                      20                  exhausted its administrative remedies for all claims .......................... 22
                                      21          D.      Plaintiff fails to state a claim for breach of implied-in-fact
                                                          contract ................................................................................................ 23
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                                                                                   -3-
                                      28                                                  CASE NO. 8:19-cv-00317-DOC-DFM
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION
                                           TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                  Case 8:19-cv-00317-DOC-DFM Document 73-1 Filed 08/08/19 Page 4 of 26 Page ID
                                                                   #:8035


                                       1                                       TABLE OF AUTHORITIES
                                       2                                                                                                       Page No.(s)
                                       3   Cases
                                       4   Allen v. Wright,
                                             468 U.S. 737 (1984)............................................................................................. 10
                                       5
                                           Almont Ambulatory Surgery Center, LLC v. UnitedHealth Group, Inc.,
                                       6     99 F.Supp.3d 1110, *1134 (C.D. Cal. April 10, 2015) ....................................... 14
                                       7   Amato v. Bernard, et al.,
                                             618 F.2d 559, 568 (9th Cir. 1980) ................................................................ 22, 23
                                       8
                                           Ashcroft v. Iqbal,
                                       9     556 U.S 662, 678 (2009)...................................................................................... 10
                                      10   Aviation W. Charters, Inc. v. United Healthcare Ins. Co.,
                                             2014 U.S. Dist. LEXIS 158859, *5-6 (D. Ariz. 2014) ........................................ 14
                                      11
Gordon Rees Scully Mansukhani, LLP




                                           Barboza v. California Ass’n of Professional Firefighters,
  633 West Fifth Street, 52nd floor




                                      12     651 F.3d 1073, 1076 (9th Cir. 2011) ................................................................... 22
      Los Angeles, CA 90071




                                      13   Bell Atlantic Corp. v. Twombly,
                                             550 U.S. 544, 570 (2007)..................................................................................... 10
                                      14
                                           Borg v. Transamerica Ins. Co.,
                                      15     47 Cal.App.4th 448, 456 (1996) .......................................................................... 15
                                      16   Branch v. Tunnell,
                                             14 F.3d 449 (9th Cir. 1994) ................................................................................. 10
                                      17
                                           Brand Tarzana Surgical Center Inst. Inc. v. Int’l Longshore & Warehouse Union
                                      18     Pacific Mar. Ass’n Welfare Plan,
                                             706 Fed.Appx. 442 (9th Cir. 2017) ............................................................... 14, 16
                                      19
                                           Brand Tarzana Surgical Inst. v. Int’l Longshore & Warehouse Union-Pacific
                                      20     Maritime Ass’n Welfare Plan,
                                             2016 U.S. Dist. LEXIS 29639 (C.D. Cal. March 8, 2016)............................ 14, 16
                                      21
                                           Butler v. MFA Life Ins. Co.,
                                      22     591 F.2d 448, 452 (8th Cir. 1979) ....................................................................... 12
                                      23   Cal. Surgical Inst., Inc. v. Aetna Life & Cas. (Berm.), Ltd. (California Surgical),
                                             2019 U.S. Dist LEXIS 65867, *10-*11 (C.D. Cal. Feb. 6, 2019) ....................... 18
                                      24
                                           Cedars Sinai Medical Center v. Mid-West Nat. Life Ins. Co.,
                                      25     118 F.Supp.2d 1002, 1008 (C.D. Cal. 2000) ....................................................... 24
                                      26   Chandler v. Roach
                                             (1957) 156 Cal.App.2d 435, 440 ......................................................................... 24
                                      27
                                                                                                   -4-
                                      28                                                  CASE NO. 8:19-cv-00317-DOC-DFM
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION
                                           TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                  Case 8:19-cv-00317-DOC-DFM Document 73-1 Filed 08/08/19 Page 5 of 26 Page ID
                                                                   #:8036


                                       1   Cmty. Hosp. of the Monterey Peninsula v. Aetna Life Ins. Co.,
                                            119 F.Supp.3d 1042, 1049 (N.D. Cal. 2015) ....................................................... 25
                                       2
                                           Davidowitz v. Delta Dental Plan of Cal., Inc.,
                                       3     946 F.2d 1476, 1481 (9th Cir. 1991) ...................................................... 13, 14, 17
                                       4   DB Healthcare, LLC v. Blue Cross Blue Shield of Ariz., Inc.,
                                            852 F.3d 868, 874 (9th Cir. 2017) ....................................................................... 13
                                       5
                                           Diaz v. United Agric. Emp. Welfare Benefit Plan & Trust,
                                       6     50 F.3d 1478, 1483 (9th Cir. 1995) ..................................................................... 22
                                       7   Dual Diagnosis Treatment Ctr., Inc. v. Blue Cross of Cal.,
                                             2016 U.S. Dist. LEXIS 162166, *112-124 (C.D. Cal. Nov. 22, 2016) ............... 14
                                       8
                                           Galbraith v. County of Santa Clara,
                                       9     307 F.3d 1119 (9th Cir. 2002) ............................................................................. 10
                                      10   Hal Roach Studios, Inc. v. Richard Feiner & Co.,
                                             896 F.2d 1542 (9th Cir. 1990) ............................................................................. 10
                                      11
Gordon Rees Scully Mansukhani, LLP




                                           Heimeshoff v. Hartford Life & Accident Insurance Co.,
  633 West Fifth Street, 52nd floor




                                      12     571 U.S. 99 (2013)............................................................................................... 12
      Los Angeles, CA 90071




                                      13   Ileto v. Glock Inc.,
                                              349 F.3d 1191, 1200 (9th Cir. 2003) ................................................................... 10
                                      14
                                           Johnson v. County of Fresno,
                                      15     111 Cal.App.4th 1087, 1096 (2003) .................................................................... 15
                                      16   Kashmiri v. Regents of Univ. of Cal.,
                                             156 Cal.App.4th 809, 829, (2007) ....................................................................... 24
                                      17
                                           Knievel v. ESPN,
                                      18     393 F.3d 1068, 1072 (9th Cir. 2005) ................................................................... 10
                                      19   Misic v. Bldg. Serv. Emps. Health & Welfare Tr.,
                                             789 F.2d 1374, 1377 (9th Cir. 1986) ................................................................... 13
                                      20
                                           Montz v. Pilgrim Films & Television, Inc.,
                                      21    649 F.3d 975 (9th Cir. 2011) ............................................................................... 24
                                      22   Nielson v. Synergy Holdings, LLC,
                                             2016 U.S. Dist. LEXIS 21969, *8 (C.D. Cal. Feb. 22, 2016) ............................. 24
                                      23
                                           Richman v. Hartley,
                                      24      224 Cal. App. 4th 1182, 1186 (2014) ................................................................. 24
                                      25   Sgro v. Danone Waters of N. Am., Inc.,
                                             532 F.3d 940 (9th Cir. 2008) ............................................................................... 10
                                      26
                                           Spinedex Physical Therapy USA Inc. v. United Healthcare of Ariz., Inc.,
                                      27     770 F.3d 1282 (9th Cir. 2014) ................................................................... 8, 13, 17
                                                                                       -5-
                                      28                                                  CASE NO. 8:19-cv-00317-DOC-DFM
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION
                                           TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                  Case 8:19-cv-00317-DOC-DFM Document 73-1 Filed 08/08/19 Page 6 of 26 Page ID
                                                                   #:8037


                                       1   US Airways, Inc. v. McCutchen,
                                             569 U.S. 88, 96 (2013)......................................................................................... 12
                                       2
                                           Varity Corp. v. Howe,
                                       3     516 U.S. 489, 497 (1996)............................................................................... 12, 22
                                       4   Weitzenkorn v. Lesser,
                                            40 Cal.2d 778, 794 (1953) ................................................................................... 24
                                       5
                                           Western Mining Council v. Watt,
                                       6    643 F.2d 618, 624 (9th Cir. 1981) ....................................................................... 10
                                       7   Whiteside v. Tenet Healthcare Corp.,
                                            101 Cal.App.4th 693, 702-703 (2002)........................................................... 15, 23
                                       8
                                       9   Statutes
                                      10   29 U.S.C. § 1102(a)(1) ............................................................................................ 12
                                      11   29 U.S.C. § 1132 (a)(1)(B) ...................................................................................... 12
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Federal Rule of Civil Procedure § 12(b)(6) ............................................................... 9
      Los Angeles, CA 90071




                                      13
                                           Codes
                                      14
                                           Cal. Civ. Code § 1621.............................................................................................. 24
                                      15
                                           Cal. Civ. Code § 1636.............................................................................................. 15
                                      16
                                           Cal. Civ. Code § 1639.............................................................................................. 15
                                      17
                                           Cal. Civ. Code §§ 1638, 1644 ................................................................................. 15
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                                                                                   -6-
                                      28                                                  CASE NO. 8:19-cv-00317-DOC-DFM
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION
                                           TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                  Case 8:19-cv-00317-DOC-DFM Document 73-1 Filed 08/08/19 Page 7 of 26 Page ID
                                                                   #:8038


                                       1   I.    INTRODUCTION
                                       2         In its First Amended Complaint (“FAC”), Plaintiff ABC SERVICES
                                       3   GROUP, INC. (“Plaintiff”), in its capacity as an assignee for the benefit of
                                       4   creditors for medical provider Morningside Recovery, LLC (“Morningside”), seeks
                                       5   additional payment for medical services rendered to patients under health benefit
                                       6   plans insured and/or administrated by Defendants HUMANA BEHAVIORAL
                                       7   HEALTH, INC., HUMANA HEALTH PLAN OF CALIFORNIA, INC.,
                                       8   HUMANA, INC., HUMANA INSURANCE COMPANY, HUMANA
                                       9   EMPLOYERS HEALTH PLAN OF GEORGIA, INC., HUMANA HEALTH
                                      10   BENEFIT PLAN OF LOUISIANA, INC., HUMANA HEALTH PLAN OF
                                      11   TEXAS, INC., HUMANA HEALTH PLAN, INC., and HUMANA MEDICAL
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   PLAN (erroneously sued as HUMANA INSURANCE COMPANY AND
      Los Angeles, CA 90071




                                      13   HUMANA MEDICAL PLAN) (collectively referred to as “Humana”).
                                      14   Specifically, Plaintiff seeks payment for claims for mental health, substance use
                                      15   disorder treatment, and other medical treatment rendered by Morningside to 24
                                      16   patients insured under various Humana health benefit plans it alleges were unpaid
                                      17   or underpaid by Humana. Plaintiff claims benefits under 29 U.S.C § 1132(a)(1)(B)
                                      18   pursuant to the Employment Retirement Income Security Act of 1974 (“ERISA”),
                                      19   as well as a claim for breach of implied-in-fact contract under California law.
                                      20         However, Plaintiff’s FAC fails to state a valid claim for relief on multiple
                                      21   grounds. First, the following Humana entities are neither the administrator nor
                                      22   the insurer of the plans at issue and should be dismissed entirely from this action:
                                      23   Humana Behavioral Health, Inc., Humana Health Plan of California, Inc., and
                                      24   Humana, Inc.
                                      25         Second, Plaintiff cannot sustain a claim for benefits under the health benefit
                                      26   plans where the governing plan contains an anti-assignment provision. Although
                                      27   Plaintiff alleges it has obtained an assignment of benefits from the patients, fifteen
                                                                                      -7-
                                      28                                                  CASE NO. 8:19-cv-00317-DOC-DFM
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION
                                           TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                  Case 8:19-cv-00317-DOC-DFM Document 73-1 Filed 08/08/19 Page 8 of 26 Page ID
                                                                   #:8039


                                       1   of the twenty-four plans at issue contain a valid and enforceable anti-assignment
                                       2   provision. Without the ability to rely on an assignment, Plaintiff lacks derivative
                                       3   standing to sue for benefits on behalf of these patients. See Spinedex Physical
                                       4   Therapy USA Inc. v. United Healthcare of Ariz., Inc., 770 F.3d 1282 (9th Cir.
                                       5   2014). Therefore, each of Plaintiff’s claims arising from a plan with an anti-
                                       6   assignment provision should be dismissed.
                                       7         Moreover, although not clearly identified in the FAC as a second claim for
                                       8   relief, Plaintiff also appears to allege a breach of implied-in-fact contract cause of
                                       9   action against Humana for the plans that are not governed by ERISA in this
                                      10   lawsuit. However, Plaintiff has failed to plead factual allegations sufficient to
                                      11   show that Humana’s conduct evidenced its intent to enter into a contract with
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Plaintiff. Accordingly, these claims should also be dismissed.
      Los Angeles, CA 90071




                                      13   II.   FACTUAL BACKGROUND
                                      14         A.     Allegations in Plaintiff’s FAC
                                      15         According to the FAC, Plaintiff brings this action in its capacity as the
                                      16   assignee for the benefit of creditors of Morningside. (FAC, ¶ 12.) Plaintiff alleges
                                      17   that Morningside executed a written assignment and conveyed all of its rights,
                                      18   claims and interests to it, including Morningside’s right to prosecute this action for
                                      19   the benefit of its creditors. (See id.)
                                      20         Morningside, a mental and substance use disorder treatment and
                                      21   rehabilitation facility, is an out-of-network provider with respect to Humana. (Id.,
                                      22   ¶ 18.) Plaintiff claims that Morningside provided covered health benefits to the
                                      23   patients at issue, who are members of health benefit plans issued and/or
                                      24   administered by Humana. (See id., ¶¶ 22-24, 65-66.) Further, Plaintiff claims that
                                      25   each of the patients executed an assignment of benefits permitting Plaintiff to sue
                                      26   for benefits on their behalf. (See id., ¶ 31.) Plaintiff claims that it exhausted any
                                      27   and all administrative appeals according to the terms of the benefit plans at issue,
                                                                                   -8-
                                      28                                                  CASE NO. 8:19-cv-00317-DOC-DFM
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION
                                           TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                  Case 8:19-cv-00317-DOC-DFM Document 73-1 Filed 08/08/19 Page 9 of 26 Page ID
                                                                   #:8040


                                       1   or alternatively, that following such appeal procedures should be excused as a
                                       2   matter of law because Humana purportedly failed to follow claim procedures and
                                       3   such appeals would be futile. (See id., ¶ 33.)
                                       4          Plaintiff alleges a claim for benefits pursuant to 29 U.S.C. § 1132(a)(1)(B)
                                       5   under the benefit plans subject to ERISA. (See id., ¶ 93.) For the benefit plans not
                                       6   subject to ERISA, Plaintiff alleges that Humana intended to enter into an implied
                                       7   contract with Plaintiff. (See id., ¶ 105.) Plaintiff seeks a total amount of
                                       8   $1,682,527.12 for the claims at issue.1
                                       9          B.     Procedural History
                                      10          Plaintiff initially filed its Complaint with this Court on February 20, 2019.
                                      11   (Dkt. 1.) Humana then informed Plaintiff of its intent to file a motion to dismiss
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Plaintiff’s initial Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6)
      Los Angeles, CA 90071




                                      13   based on the Complaint’s failure to state a claim upon which relief may be granted.
                                      14   After counsel for both parties engaged in meet and confer efforts, Plaintiff filed its
                                      15   FAC on June 7, 2019. (Dkt. 35.) It is this operative pleading that Humana moves
                                      16   to dismiss.
                                      17   III.   LEGAL STANDARD
                                      18          A.     Legal Standard for Dismissal Under Rule 12(b)(6)
                                      19          Federal Rule of Civil Procedure 12(b)(6) provides for dismissal of a
                                      20   complaint or cause of action where the pleading fails to state a claim upon which
                                      21   relief can be granted. To survive a motion to dismiss for failure to state a claim, a
                                      22   plaintiff must allege “enough facts to state a claim [for] relief that is plausible on
                                      23
                                           1
                                      24     The FAC is vague and ambiguous as to the total amount at issue. Some
                                           allegations in the FAC claim that the total amount at issue is $1,682,527.12 (see
                                      25   FAC, ¶¶ 35, 39, 80), while other allegations seek the total amount of $2,011,504.63
                                      26   (see id., ¶¶ 96, 98.) Humana proceeds on the assumption that the $1,682,527.12 is
                                           the correct amount at issue, since it constitutes the total amount when each of the
                                      27   individual claims listed in paragraphs 40-63 of the FAC are added.
                                                                                     -9-
                                      28                                                  CASE NO. 8:19-cv-00317-DOC-DFM
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION
                                           TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                               Case 8:19-cv-00317-DOC-DFM Document 73-1 Filed 08/08/19 Page 10 of 26 Page ID
                                                                #:8041


                                       1   its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is
                                       2   plausible on its face “when the plaintiff pleads factual content that allows the court
                                       3   to draw the reasonable inference that the defendant is liable for the misconduct
                                       4   alleged.” Ashcroft v. Iqbal, 556 U.S 662, 678 (2009), citing Twombly, 550 U.S. at
                                       5   556.
                                       6          In considering a Motion to Dismiss, the Court must accept all factual
                                       7   allegations of the complaint as true and construe those facts, as well as the
                                       8   inferences from those facts, in the light most favorable to Plaintiff. See Knievel v.
                                       9   ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005). However, the Court need not accept
                                      10   as true unreasonable inferences or conclusory legal allegations cast in the form of
                                      11   factual allegations. Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th Cir. 2003), citing
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Western Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981). Instead, the
      Los Angeles, CA 90071




                                      13   standing inquiry requires scrutiny over the allegations to ascertain whether the
                                      14   particular plaintiff is entitled to adjudication of the claims asserted. Allen v.
                                      15   Wright, 468 U.S. 737, 751-752 (1984).
                                      16          B.    This Court may consider the plan documents.
                                      17          “Generally, a district court may not consider any material beyond the
                                      18   pleadings in ruling on a Rule 12(b)(6) motion . . . .” Hal Roach Studios, Inc. v.
                                      19   Richard Feiner & Co., 896 F.2d 1542, 1555, n. 19 (9th Cir. 1990) (citations
                                      20   omitted.) However, “documents whose contents are alleged in a complaint and
                                      21   whose authenticity no party questions, but which are not physically attached to the
                                      22   pleading, may be considered in ruling on a Rule 12(b)(6) motion to dismiss.”
                                      23   Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994) overruled on other grounds by
                                      24   Galbraith v. County of Santa Clara, 307 F.3d 1119 (9th Cir. 2002). Courts are
                                      25   allowed to consider ERISA plan documents on a motion to dismiss where the
                                      26   plaintiffs refer to them in their complaint. Sgro v. Danone Waters of N. Am., Inc.,
                                      27   532 F.3d 940, 943, n.1 (9th Cir. 2008).
                                                                                     -10-
                                      28                                                  CASE NO. 8:19-cv-00317-DOC-DFM
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION
                                           TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                               Case 8:19-cv-00317-DOC-DFM Document 73-1 Filed 08/08/19 Page 11 of 26 Page ID
                                                                #:8042


                                       1   IV.   LEGAL ANALYSIS
                                       2         A.     Plaintiff’s FAC cannot sustain a claim against Humana
                                       3                Behavioral Health, Inc., Humana Plan of California, Inc., and
                                       4                Humana, Inc.
                                       5         Preliminarily, the only proper defendants in this matter are Humana
                                       6   Insurance Company, Humana Employers Health Plan of Georgia, Inc., Humana
                                       7   Health Benefit Plan of Louisiana, Inc., Humana Health Plan Inc., Humana Health
                                       8   Plan of Texas, Inc., and Humana Medical Plan. (See Declaration of Eric R. Roper,
                                       9   filed concurrently herewith, ¶ 3.) Plaintiff’s FAC cannot sustain a claim against
                                      10   any of the following Humana entities because they are neither the administrator,
                                      11   nor the insurer of the plans at issue: Humana Behavioral Health, Inc., Humana
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Health Plan of California, Inc., and Humana, Inc. (See id., ¶ 4.) Therefore, these
      Los Angeles, CA 90071




                                      13   defendants should be dismissed.
                                      14         B.     Plaintiff lacks derivative standing to sue for benefits because the
                                      15                plans contain anti-assignment provisions which are valid and
                                      16                enforceable.
                                      17         In this action, fourteen2 out of the twenty-four plans contain anti-assignment
                                      18   provisions within the plan documents. Of those, four3 are governed by ERISA and
                                      19   ten4 are not governed by ERISA. Plaintiff cannot sue for benefits under any of
                                      20   these plans because the anti-assignment provisions are valid and enforceable
                                      21   against Plaintiff, thereby depriving Plaintiff of standing to sue.
                                      22                1.     Plaintiff lacks derivative standing to sue for benefits under
                                      23                       ERISA for the four ERISA plans containing anti-
                                      24   2
                                             Patients with plans containing anti-assignment provisions: BC, BJ, BK, GG, JJ,
                                      25   JM, JS, LA, LL, RC, TE, WD, WJ, YD.
                                           3
                                      26     Patients with ERISA plans containing anti-assignment provisions: BJ, JJ, JM, LL.
                                           4
                                             Patients with non-ERISA plans containing anti-assignment provisions: BC, BK,
                                      27   GG, JS, LA, RC, TE, WD, WJ, YD.
                                                                                    -11-
                                      28                                                  CASE NO. 8:19-cv-00317-DOC-DFM
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION
                                           TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                               Case 8:19-cv-00317-DOC-DFM Document 73-1 Filed 08/08/19 Page 12 of 26 Page ID
                                                                #:8043


                                       1                       assignment provisions.
                                       2                       i.     Humana has a fiduciary obligation to enforce the terms
                                       3                              of the plans.
                                       4         Eligibility for benefits is guided by the terms of the plan. See US Airways,
                                       5   Inc. v. McCutchen, 569 U.S. 88, 96 (2013), relying on Heimeshoff v. Hartford Life
                                       6   & Accident Insurance Co., 571 U.S. 99 (2013); 29 U.S.C. § 1102(a)(1). “[F]ocus
                                       7   on the written terms of the plan is the linchpin of ‘a [regulatory] system that is [not]
                                       8   so complex that administrative costs, or litigation expenses, unduly discourage
                                       9   employers from offering [ERISA] plans in the first place.’” Heimeshoff, 571 U.S.
                                      10   at 108, quoting Varity Corp. v. Howe, 516 U.S. 489, 497 (1996). For the ERISA
                                      11   regulatory system to work, an insurer, such as Humana, has a “duty […] to see that
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   the plan is ‘maintained pursuant to that written instrument.’” Ibid., quoting 29
      Los Angeles, CA 90071




                                      13   U.S.C. § 1102(a)(1).
                                      14         Humana, as a fiduciary and the claims administrator of the plans at issue, has
                                      15   a duty to operate these plans prudently and in the interest of all plan participants and
                                      16   beneficiaries. See Heimeshoff, 571 U.S. at 108. In carrying out this obligation, it is
                                      17   required to insist upon the strict performance of the plan terms. See Butler v. MFA
                                      18   Life Ins. Co., 591 F.2d 448, 452 (8th Cir. 1979). Accordingly, the terms of the
                                      19   relevant plans for the patients at issue in this matter control how benefits are
                                      20   administered and paid.
                                      21                       ii.    Plaintiff must establish it has derivative standing to sue
                                      22                              for benefits under ERISA on behalf of the patients at
                                      23                              issue.
                                      24         Pursuant to ERISA, a civil action may be brought by a participant or
                                      25   beneficiary to recover benefits due to him under the terms of his plan, to enforce his
                                      26   rights under the terms of the plan, or to clarify his rights to future benefits under the
                                      27   terms of the plan. 29 U.S.C. § 1132 (a)(1)(B). However, “health care providers are
                                                                                  -12-
                                      28                                                  CASE NO. 8:19-cv-00317-DOC-DFM
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION
                                           TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                               Case 8:19-cv-00317-DOC-DFM Document 73-1 Filed 08/08/19 Page 13 of 26 Page ID
                                                                #:8044


                                       1   not ‘beneficiaries’ within the meaning of ERISA’s enforcement provisions” and
                                       2   cannot assert a claim on their own behalf.” DB Healthcare, LLC v. Blue Cross Blue
                                       3   Shield of Ariz., Inc., 852 F.3d 868, 874 (9th Cir. 2017). In order for a non-participant
                                       4   health care provider to bring a claim, such as Plaintiff, “it must do so derivatively,
                                       5   relying on its patients’ assignments of their benefits claims.” Id. at 874, 876. The
                                       6   assignment from a plan participant or beneficiary must be valid and enforceable to
                                       7   confer derivative standing. Misic v. Bldg. Serv. Emps. Health & Welfare Tr., 789
                                       8   F.2d 1374, 1377 (9th Cir. 1986) (per curiam).
                                       9         Here, Plaintiff contends it has derivative standing to pursue its ERISA claims
                                      10   because it alleged in the FAC that it obtained assignments of rights from the patients
                                      11   for the claims at issue. (See FAC, ¶ 31.) However, the plans containing valid and
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   enforceable anti-assignment provision render Plaintiff’s purported assignments
      Los Angeles, CA 90071




                                      13   invalid. Thus, it lacks standing to pursue these claims altogether.
                                      14                       iii.   Anti-assignment provisions in the plan documents are
                                      15                              valid and enforceable under ERISA.
                                      16         The Ninth Circuit has established that under ERISA, anti-assignment clauses
                                      17   are valid and enforceable.       Spinedex Physical Therapy USA Inc. v. United
                                      18   Healthcare of Ariz., Inc., 770 F.3d 1282, 1296 (9th Cir. 2014) (anti-assignment
                                      19   clause stating “[y]ou may not assign your Benefits under the Plan to a non-Network
                                      20   provider without our consent” was held to be a valid and enforceable anti-assignment
                                      21   clause); Davidowitz v. Delta Dental Plan of Cal., Inc., 946 F.2d 1476, 1481 (9th Cir.
                                      22   1991) (“ERISA welfare plan payments are not assignable in the face of an express
                                      23   non-assignment clause in the plan.”). Where an anti-assignment clause exists, it
                                      24   “override[s] any purposed assignments.” DB Healthcare, LLC, et al. v. Blue Cross
                                      25   Blue Shield of Arizona, Inc., 852 F.3d 868, 876 (9th Cir. 2017).
                                      26         The district courts within the Ninth Circuit have consistently upheld anti-
                                      27   assignment provisions contained in health benefit plans against health care providers
                                                                                  -13-
                                      28                                                  CASE NO. 8:19-cv-00317-DOC-DFM
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION
                                           TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                               Case 8:19-cv-00317-DOC-DFM Document 73-1 Filed 08/08/19 Page 14 of 26 Page ID
                                                                #:8045


                                       1   purporting to be assignees of ERISA benefits. See Dual Diagnosis Treatment Ctr.,
                                       2   Inc. v. Blue Cross of Cal., 2016 U.S. Dist. LEXIS 162166, *112-124 (C.D. Cal. Nov.
                                       3   22, 2016) (upholding language in plan documents both absolutely prohibiting and
                                       4   conditionally prohibiting assignment of benefits); Brand Tarzana Surgical Center
                                       5   Inst. Inc. v. Int’l Longshore & Warehouse Union Pacific Mar. Ass’n Welfare Plan,
                                       6   2016 U.S. Dist. LEXIS 29639 (C.D. Cal. March 8, 2016), aff’m Brand Tarzana
                                       7   Surgical Center Inst. Inc. v. Int’l Longshore & Warehouse Union Pacific Mar. Ass’n
                                       8   Welfare Plan, 706 Fed.Appx. 442 (9th Cir. 2017) (derivative standing did not exist
                                       9   because a valid anti-assignment provision prevented the assignment of the right to
                                      10   pursue litigation); Aviation W. Charters, Inc. v. United Healthcare Ins. Co., 2014
                                      11   U.S. Dist. LEXIS 158859, *5-6 (D. Ariz. 2014) (the plaintiff did not have a valid
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   cause of action under ERISA because it was not a plan participant, beneficiary or
      Los Angeles, CA 90071




                                      13   fiduciary and did not have a valid assignment of benefits); Almont Ambulatory
                                      14   Surgery Center, LLC v. UnitedHealth Group, Inc., 99 F.Supp.3d 1110, *1134 (C.D.
                                      15   Cal. April 10, 2015) (“ERISA welfare plan payments are not assignable in the face
                                      16   of an express non-assignment clause in the plan,” citing Davidowitz, 946 F.2d at
                                      17   1481).
                                      18         Even if Plaintiff is able to prove it obtained assignments from each of the
                                      19   patients at issue, they do not constitute valid assignments under the ERISA plans
                                      20   with some type of provision prohibiting the assignment of rights from the members
                                      21   of the plan to an assignee. Each of these anti-assignment clauses contained in the
                                      22   four plans under ERISA are valid and enforceable against Plaintiff.
                                      23                2.    The anti-assignment provisions are also enforceable for the
                                      24                      ten plans that are not governed by ERISA.
                                      25         In addition, to the extent California law controls whether the assignments are
                                      26   valid and enforceable, the anti-assignment clauses yield the same result. Insurance
                                      27   plans are contracts and are interpreted by the rules of construction applicable to
                                                                                    -14-
                                      28                                                  CASE NO. 8:19-cv-00317-DOC-DFM
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION
                                           TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                               Case 8:19-cv-00317-DOC-DFM Document 73-1 Filed 08/08/19 Page 15 of 26 Page ID
                                                                #:8046


                                       1   contracts. Whiteside v. Tenet Healthcare Corp., 101 Cal.App.4th 693, 702-703
                                       2   (2002). “Under standard rules of contract interpretation, the mutual intent of the
                                       3   parties at the time the contract was formed governs its construction.” Id; Cal. Civ.
                                       4   Code § 1636. The parties’ intent is derived from the written provisions of the
                                       5   contract. Cal. Civ. Code § 1639. Where the express provisions of an insurance
                                       6   contract are unambiguous, as in this case, the ‘clear and explicit’ meaning of those
                                       7   provisions, interpreted in their ‘ordinary and popular sense,’ controls judicial
                                       8   interpretation, unless ‘used by the parties in a technical sense, or unless a special
                                       9   meaning is given to them by usage . . . .’” Borg v. Transamerica Ins. Co., 47
                                      10   Cal.App.4th 448, 456 (1996) citing Cal. Civ. Code §§ 1638, 1644. While it is true
                                      11   that under California law, an assignee “stands in the shoes” of the assignor taking
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   his or her rights and remedies, the assignment is still “…subject to any defenses
      Los Angeles, CA 90071




                                      13   which the obligor has against the assignor prior to notice of the assignment.”
                                      14   Johnson v. County of Fresno, 111 Cal.App.4th 1087, 1096 (2003).
                                      15         Here, ten of the plans are not governed by ERISA but contain valid and
                                      16   enforceable anti-assignment clauses. Humana contends, first and foremost, that
                                      17   Plaintiff has failed to state a cognizable claim to recover under these plans, since
                                      18   Plaintiff only states causes of action for benefits pursuant to ERISA and breach of
                                      19   implied-in-fact contract. However, even if Plaintiff did explicitly state a claim for
                                      20   benefits under the non-ERISA plans, the terms of the plans control. The anti-
                                      21   assignment language contained in the plans are unambiguous, and the clear and
                                      22   explicit meaning should be interpreted in its ordinary and popular sense. Indeed,
                                      23   this District Court has previously upheld anti-assignment provisions in non-ERISA
                                      24   plans pursuant to California law. See Adel F. Samaan, M.D. v. Aetna Life
                                      25   Insurance Company et al. (Samaan), Case No. 2:17-cv-01690-DSF (AGRx),
                                      26   January 14, 2019 Order Re Standing, Exhaustion of Administrative Remedies, and
                                      27   Contractual Limitations, Dkt. 43; Brand Tarzana Surgical Center v. Aetna Life
                                                                                  -15-
                                      28                                                  CASE NO. 8:19-cv-00317-DOC-DFM
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION
                                           TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                               Case 8:19-cv-00317-DOC-DFM Document 73-1 Filed 08/08/19 Page 16 of 26 Page ID
                                                                #:8047


                                       1   Insurance Company, et al., Case No. 2:18-cv-08080-RGK (ASx), April 11, 2019
                                       2   Order Granting Motion to Dismiss and Denying Motion to Strike, Dkt. 34.
                                       3         Thus, under both ERISA and state law, Plaintiff’s claims for benefits under
                                       4   the plans with anti-assignment provisions must fail.
                                       5                3.     The anti-assignment provisions are valid and enforceable
                                       6                       against Plaintiff.
                                       7         Three5 of the plans contain an absolute prohibition of assignment entirely.
                                       8   Eleven6 of the plans contain provisions prohibiting assignment unless Humana
                                       9   provides written consent. Both types of anti-assignment provisions are valid and
                                      10   enforceable against Plaintiff.
                                      11                       i.    The plans containing provisions absolutely prohibiting
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12                             assignments are enforceable.
      Los Angeles, CA 90071




                                      13         Three of the plans contain language completely prohibiting assignments
                                      14   under the plans. As these anti-assignment provisions are straightforward, the clear
                                      15   and explicit meaning should be interpreted in its ordinary and popular sense. In
                                      16   reviewing the provisions, they unambiguously provide that an assignment is not
                                      17   permissible under any circumstances. Under these circumstances, Plaintiff does
                                      18   not have a valid assignment to sue or the ability to assert derivative standing for
                                      19   these claims in this litigation. See Brand Tarzana Surgical Center Inst. Inc. v. Int’l
                                      20   Longshore & Warehouse Union Pacific Mar. Ass’n Welfare Plan, 2016 U.S. Dist.
                                      21   LEXIS 29639 (C.D. Cal. March 8, 2016), aff’m Brand Tarzana Surgical Center
                                      22   Inst. Inc. v. Int’l Longshore & Warehouse Union Pacific Mar. Ass’n Welfare Plan,
                                      23   706 Fed.Appx. 442 (9th Cir. 2017) (derivative standing did not exist because a
                                      24
                                      25   5
                                            Patients BJ (ERISA), JJ (ERISA), LL (ERISA).
                                           6
                                      26    Patients BC (non-ERISA), BK (non-ERISA), GG (non-ERISA), JM (ERISA), JS
                                           (non-ERISA), LA (non-ERISA), RC (non-ERISA), TE (non-ERISA), WD (non-
                                      27   ERISA), WJ (non-ERISA), YD (non-ERISA).
                                                                                -16-
                                      28                                                  CASE NO. 8:19-cv-00317-DOC-DFM
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION
                                           TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                               Case 8:19-cv-00317-DOC-DFM Document 73-1 Filed 08/08/19 Page 17 of 26 Page ID
                                                                #:8048


                                       1   valid anti-assignment provision prevented the assignment of the right to pursue
                                       2   litigation); Aviation W. Charters, Inc. v. United Healthcare Ins. Co., 2014 U.S.
                                       3   Dist. LEXIS 158859 at *8 (D. Ariz. 2014)(the plaintiff did not have a valid cause
                                       4   of action under ERISA because it was not a plan participant, beneficiary or
                                       5   fiduciary and did not have a valid assignment of benefits.).
                                       6         Given that anti-assignment clauses are enforceable, Plaintiff does not have a
                                       7   valid assignment to stand in the shoes of the participants and sue for benefits under
                                       8   their health benefit plans. As Plaintiff cannot establish it has derivative standing to
                                       9   sue Humana, it is prohibited from proceeding with these claims. See Spinedex,
                                      10   770 F.3d at 1296; Davidowitz, 946 F.2d at 1481.
                                      11                       ii.   The plans containing conditional anti-assignment
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12                             provisions are enforceable.
      Los Angeles, CA 90071




                                      13         Here, eleven of the plans contain conditional assignments making it clear
                                      14   that benefits may only be assigned with the written consent of Humana. For
                                      15   example, in the Individual Major Medical Policy #H41450878, it states:
                                      16   “Assignment of benefits may be made only with our consent. An assignment is
                                      17   not binding until we receive and acknowledge in writing the original or copy of the
                                      18   assignment before payment of the benefit. We do not guarantee the legal validity or
                                      19   effect of such assignment.” (See p. 46.) The other plans with conditional
                                      20   assignment provisions are worded similarly.
                                      21         Conditional assignments such as these have been upheld by the Ninth Circuit
                                      22   and its district courts. See Spinedex, 770 F.3d 1282 at 1296 (anti-assignment clause
                                      23   stating “[y]ou may not assign your Benefits under the Plan to a non-Network
                                      24   provider without our consent” was held to be a valid and enforceable anti-
                                      25   assignment clause); Aviation W. Charters, Inc. v. United Healthcare Ins. Co., 2014
                                      26   U.S. Dist. LEXIS 158859 at *4, 9 (D. Ariz. 2014); Cal. Surgical Inst., Inc. v. Aetna
                                      27   Life & Cas. (Berm.), Ltd. (California Surgical), 2019 U.S. Dist LEXIS 65867, *10-
                                                                                   -17-
                                      28                                                  CASE NO. 8:19-cv-00317-DOC-DFM
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION
                                           TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                               Case 8:19-cv-00317-DOC-DFM Document 73-1 Filed 08/08/19 Page 18 of 26 Page ID
                                                                #:8049


                                       1   *11 (C.D. Cal. Feb. 6, 2019) (“Here, the language in the anti-assignment provision
                                       2   [in a non-ERISA plan] is unambiguous and clearly prohibits both assignment to an
                                       3   out-of-network provider and an assignment without written consent . . . . Thus, the
                                       4   Court finds that CA Surgical does not have standing based on a valid assignment.”).
                                       5         In this case, Plaintiff has not pled in the FAC that it obtained written consent
                                       6   from Humana as to the assignment, which is required for the assignment to be
                                       7   valid under the terms of these plan. Thus, there is no dispute that Plaintiff did not
                                       8   fulfill the conditions required for an assignment to be valid. Since Plaintiff is
                                       9   unable to fulfill the conditions set forth by the plan for an assignment of benefits to
                                      10   be valid, it follows that it cannot establish derivative standing to sue for benefits
                                      11   under these plans. Accordingly, as Plaintiff has failed to state a claim for benefits
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   governed by conditional assignments, these claims should be dismissed.
      Los Angeles, CA 90071




                                      13         In sum, provided is a summary of the anti-assignment provisions in the
                                      14   fourteen members’ plans and the governing law:
                                      15
                                      16         Member Plan                   Type of Anti- Assignment Provision
                                      17                     Governed by       Assignment
                                      18                     ERISA or          Provision
                                      19                     State Law
                                      20    1.   BC          State Law         Conditional       Assignment of benefits not
                                      21                                       Prohibition       permitted without written
                                      22                                                         consent.
                                      23    2.   BJ          ERISA             Absolute          "Assignment of benefits is
                                      24                                       Prohibition       prohibited; however, you may
                                      25                                                         request that we direct a
                                      26
                                      27
                                                                                     -18-
                                      28                                                  CASE NO. 8:19-cv-00317-DOC-DFM
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION
                                           TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                               Case 8:19-cv-00317-DOC-DFM Document 73-1 Filed 08/08/19 Page 19 of 26 Page ID
                                                                #:8050


                                       1
                                                                                          payment of selected medical
                                       2
                                                                                          benefits to the health care
                                       3
                                                                                          provider on whose charge the
                                       4
                                                                                          claim is based. If
                                       5
                                                                                          we consent to this request, we
                                       6
                                                                                          will pay the health care
                                       7
                                                                                          provider directly."
                                       8
                                           3.    BK        State Law      Conditional     Assignment of benefits not
                                       9
                                                                          Prohibition     permitted without written
                                      10
                                                                                          consent.
                                      11
Gordon Rees Scully Mansukhani, LLP




                                           4.    GG        State Law      Conditional     Assignment of benefits not
  633 West Fifth Street, 52nd floor




                                      12
                                                                          Prohibition     permitted without written
      Los Angeles, CA 90071




                                      13
                                                                                          consent.
                                      14
                                           5.    JJ        ERISA          Absolute        "Assignment of benefits is
                                      15
                                                                          Prohibition     prohibited; however, you may
                                      16
                                                                                          request that we direct a
                                      17
                                                                                          payment of selected medical
                                      18
                                                                                          benefits to the health care
                                      19
                                                                                          provider on whose charge the
                                      20
                                                                                          claim is based…"
                                      21
                                           6.    JM        ERISA          Conditional     Assignment of benefits not
                                      22
                                                                          Prohibition     permitted without written
                                      23
                                                                                          consent.
                                      24
                                           7.    JS        State Law      Conditional     Assignment of benefits not
                                      25
                                                                          Prohibition     permitted without written
                                      26
                                                                                          consent.
                                      27
                                                                               -19-
                                      28                                                  CASE NO. 8:19-cv-00317-DOC-DFM
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION
                                           TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                               Case 8:19-cv-00317-DOC-DFM Document 73-1 Filed 08/08/19 Page 20 of 26 Page ID
                                                                #:8051


                                       1
                                       2
                                           8.    LA        State Law      Conditional     Assignment of benefits not
                                       3
                                                                          Prohibition     permitted without written
                                       4
                                                                                          consent.
                                       5
                                       6
                                           9.    LL        ERISA          Absolute        "Except as specified and as
                                       7
                                                                          Prohibition     required by law,
                                       8
                                                                                          assignment of benefits is
                                       9
                                                                                          prohibited. However, you may
                                      10
                                                                                          request that we direct a
                                      11
Gordon Rees Scully Mansukhani, LLP




                                                                                          payment of selected
  633 West Fifth Street, 52nd floor




                                      12
                                                                                          medical benefits to the health
      Los Angeles, CA 90071




                                      13
                                                                                          care provider on whose charge
                                      14
                                                                                          the claim is based. If we
                                      15
                                                                                          consent to this
                                      16
                                                                                          request, we will pay the health
                                      17
                                                                                          care provider directly. Such
                                      18
                                                                                          payments will not constitute
                                      19
                                                                                          the assignment of
                                      20
                                                                                          any legal obligation to the
                                      21
                                                                                          non-network provider."
                                      22
                                           10. RC          State Law      Conditional     Assignment of benefits not
                                      23
                                                                          Prohibition     permitted without written
                                      24
                                                                                          consent.
                                      25
                                      26
                                      27
                                                                               -20-
                                      28                                                  CASE NO. 8:19-cv-00317-DOC-DFM
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION
                                           TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                               Case 8:19-cv-00317-DOC-DFM Document 73-1 Filed 08/08/19 Page 21 of 26 Page ID
                                                                #:8052


                                       1
                                           11. TE          State Law      Conditional     Assignment of benefits not
                                       2
                                                                          Prohibition     permitted without written
                                       3
                                                                                          consent.
                                       4
                                           12. WD          State Law      Conditional     Assignment of benefits not
                                       5
                                                                          Prohibition     permitted without written
                                       6
                                                                                          consent.
                                       7
                                           13. WJ          State Law      Conditional     Assignment of benefits not
                                       8
                                                                          Prohibition     permitted without written
                                       9
                                                                                          consent.
                                      10
                                           14. YD          State Law      Conditional     "A covered person may assign
                                      11
Gordon Rees Scully Mansukhani, LLP




                                                                          Prohibition     his or her right to receive Plan
  633 West Fifth Street, 52nd floor




                                      12
                                                                                          benefits to a health care
      Los Angeles, CA 90071




                                      13
                                                                                          provider only with the consent
                                      14
                                                                                          of Humana, in its sole
                                      15
                                                                                          discretion, except as may be
                                      16
                                                                                          required by applicable law.
                                      17
                                                                                          Assignments must be in
                                      18
                                                                                          writing. If a document is not
                                      19
                                                                                          sufficient to constitute an
                                      20
                                                                                          assignment, as determined by
                                      21
                                                                                          Humana, then this Plan will
                                      22
                                                                                          not consider an assignment to
                                      23
                                                                                          have been made. An
                                      24
                                                                                          assignment is not binding on
                                      25
                                                                                          this Plan until Humana
                                      26
                                                                                          receives and acknowledges in
                                      27
                                                                               -21-
                                      28                                                  CASE NO. 8:19-cv-00317-DOC-DFM
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION
                                           TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                               Case 8:19-cv-00317-DOC-DFM Document 73-1 Filed 08/08/19 Page 22 of 26 Page ID
                                                                #:8053


                                       1
                                                                                                writing the original or copy of
                                       2
                                                                                                the assignment before payment
                                       3
                                                                                                of the benefit."
                                       4
                                       5
                                       6           C.    Plaintiff has failed to allege facts sufficient to demonstrate it
                                       7                 exhausted its administrative remedies for all claims
                                       8           The remaining ten7 plans do not contain provisions prohibiting assignment
                                       9   to a provider, but are all governed by ERISA. Members are required to exhaust
                                      10   their administrative remedies as set forth in the plan documents before filing a
                                      11   lawsuit. Even if Plaintiff is found to be an alleged assignee, which Humana
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   disputes, it must still exhaust the administrative remedies required by the plan
      Los Angeles, CA 90071




                                      13   before filing a lawsuit. See Diaz v. United Agric. Emp. Welfare Benefit Plan &
                                      14   Trust, 50 F.3d 1478, 1483 (9th Cir. 1995) (prior to bringing an ERISA claim, a
                                      15   plaintiff must exhaust administrative remedies under the relevant benefit plan);
                                      16   Barboza v. California Ass’n of Professional Firefighters, 651 F.3d 1073, 1076 (9th
                                      17   Cir. 2011); Amato v. Bernard, et al., 618 F.2d 559, 568 (9th Cir. 1980).
                                      18           The plan documents setting forth the exhaustion and other requirements are
                                      19   the lynchpin of the ERISA regulatory system and must be followed. See Varity
                                      20   Corp., 516 U.S. at 497. Part of Humana’s duty in adhering to the plan terms
                                      21   requires that participants follow the exhaustion procedures. These procedures have
                                      22   become crucial to the ERISA regulatory system because the exhaustion
                                      23   requirements “help reduce the number of frivolous lawsuits under
                                      24   ERISA;…promote the consistent treatment of claims for benefits;…provide a non-
                                      25   adversarial method of claims settlement; and…minimize the costs of claims
                                      26
                                      27   7
                                               Plans for Patients BA, DD, DM, GB, KL, MK, MT, RK, TM, and WS.
                                                                                  -22-
                                      28                                                  CASE NO. 8:19-cv-00317-DOC-DFM
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION
                                           TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                               Case 8:19-cv-00317-DOC-DFM Document 73-1 Filed 08/08/19 Page 23 of 26 Page ID
                                                                #:8054


                                       1   settlement of all concerned.” Amato, 618 F.2d at 567. Consequently, and barring
                                       2   exception, “the federal courts have the authority to enforce the exhaustion
                                       3   requirement in suits under ERISA, and… as a matter of sound policy they should
                                       4   usually do so.” Id. at 568. Similarly, the non-ERISA plans also contain
                                       5   contractual provisions requiring that the appeals procedures be exhausted before a
                                       6   lawsuit is filed. These provisions contained within the benefit plans or contracts
                                       7   are interpreted by the rules of construction applicable to contracts. Whiteside, 101
                                       8   Cal.App.4th at 702-703.
                                       9         However, in this case, there are scant allegations regarding the exhaustion of
                                      10   the administrative process. The allegations in this regard are extremely general.
                                      11   For instance, Plaintiff alleges that “Plaintiff and/or the Patients have exhausted any
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   and all…appeal requirements.” (FAC, ¶ 32). Plaintiff alternatively pleads that
      Los Angeles, CA 90071




                                      13   these exhaustion procedures were excused because they would violate Plaintiff’s
                                      14   right to due process and are futile. (Id., ¶ 33.) However, there is no specific
                                      15   discussion about how or when the administrative remedies were exhausted, why
                                      16   and how Plaintiff’s due process rights were violated, or why any attempt to appeal
                                      17   would be futile. Plaintiff has not adequately pled sufficient facts to demonstrate
                                      18   the administrative remedies have been exhausted as required by the plans and,
                                      19   therefore, cannot properly bring forth this lawsuit. Thus, all of Plaintiff’s claims
                                      20   should be dismissed.
                                      21         D.     Plaintiff fails to state a claim for breach of implied-in-fact
                                      22                contract
                                      23         Although not clearly identified in the FAC as a second claim for relief,
                                      24   paragraph 105 of the FAC alleges “Plaintiff is informed and believes, and based
                                      25   thereon alleges, that Humana intended to enter into an implied contract with
                                      26   Plaintiff […].” Importantly, the breach of implied contract cause of action would
                                      27   pertain only to the claim for benefits under plans not governed by ERISA,
                                                                                    -23-
                                      28                                                  CASE NO. 8:19-cv-00317-DOC-DFM
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION
                                           TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                               Case 8:19-cv-00317-DOC-DFM Document 73-1 Filed 08/08/19 Page 24 of 26 Page ID
                                                                #:8055


                                       1   therefore subject to California law.
                                       2         To succeed on a breach of contract cause of action, “the plaintiff must prove
                                       3   ‘(1) the existence of a contract; (2) plaintiff’s performance or excuse for non-
                                       4   performance; (3) defendant’s breach and (4) damage to plaintiff that was
                                       5   proximately caused by defendant’s breach.’” Nielson v. Synergy Holdings, LLC,
                                       6   2016 U.S. Dist. LEXIS 21969, *8 (C.D. Cal. Feb. 22, 2016) (citing Richman v.
                                       7   Hartley, 224 Cal. App. 4th 1182, 1186 (2014)). A cause of action for breach of
                                       8   implied contract has the same elements as does a cause of action for breach of
                                       9   contract, except that the promise is not expressed in words but is implied from the
                                      10   promisor’s conduct. Chandler v. Roach (1957) 156 Cal.App.2d 435, 440.
                                      11         Contracts are implied in fact where the parties’ actions evince an intention to
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   create a binding contract. See Weitzenkorn v. Lesser, 40 Cal.2d 778, 794 (1953).
      Los Angeles, CA 90071




                                      13   Unlike quasi-contracts or contracts implied in law, contracts implied in fact reflect
                                      14   the parties' actual intentions. Id.; see also Montz v. Pilgrim Films & Television,
                                      15   Inc., 649 F.3d 975 (9th Cir. 2011). "An implied [in fact] contract is one, the
                                      16   existence and terms of which are manifested by conduct." Cal. Civ. Code § 1621.
                                      17   Whether the parties’ conduct creates an implied contract-in-fact is a question of
                                      18   fact determined by looking at the totality of the circumstances. Kashmiri v.
                                      19   Regents of Univ. of Cal., 156 Cal.App.4th 809, 829, (2007).
                                      20         Here, Plaintiff essentially alleges that it contacted Humana to obtain a
                                      21   verification of benefits for the Patients and to obtain authorization for the services,
                                      22   thereby creating an implied contract. (See FAC, ¶¶ 70, 104-105.) However,
                                      23   neither a verification of benefits nor prior authorization for medical procedures as
                                      24   medically necessary constitute any intent by Humana to enter into an implied
                                      25   contract with Plaintiff to pay the amount it seeks for the claims. See, e.g., Cedars
                                      26   Sinai Medical Center v. Mid-West Nat. Life Ins. Co., 118 F.Supp.2d 1002, 1008
                                      27   (C.D. Cal. 2000) (“verification [of benefit eligibility] cannot objectively be
                                                                                   -24-
                                      28                                                  CASE NO. 8:19-cv-00317-DOC-DFM
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION
                                           TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                               Case 8:19-cv-00317-DOC-DFM Document 73-1 Filed 08/08/19 Page 25 of 26 Page ID
                                                                #:8056


                                       1   interpreted as consent to contract”).
                                       2           For example, in Cmty. Hosp. of the Monterey Peninsula v. Aetna Life Ins.
                                       3   Co., 119 F.Supp.3d 1042, 1049 (N.D. Cal. 2015), the plaintiff hospital similarly
                                       4   tried to argue that Aetna’s verifications of the patient’s benefits and authorization
                                       5   of services amounted to a “mutual agreement” that Aetna would pay the hospital
                                       6   for all billed charges incurred as a result of the care. However, the Court found
                                       7   that:
                                       8           “CHOMP’s expectation of 100 percent payment of billed charges […] is
                                       9           irreconcilable with the underlying evidence presented to the court. During
                                      10           Aetna’s first authorization call, it explicitly notified CHOMP that the patient
                                      11           was ‘an out of network admit.’ Indeed Aetna’s subsequent authorization
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12           letter for the July visit ‘informed CHOMP that they would be paid at an out-
      Los Angeles, CA 90071




                                      13           of-network of non-preferred benefit level for non-emergent services and that
                                      14           Aetna had not yet verified dollar limits under the plan.’” Id.
                                      15   The Court ultimately held that, based on the fact that the hospital regularly
                                      16   interacted with the insurance providers and the standard of practice in the industry,
                                      17   no reasonable jury could find Aetna’s authorization constituted a promise to pay
                                      18   the hospital 100% of its billed charges. See id.
                                      19           Similarly, here, Humana’s actions of verifying eligibility for benefits or pre-
                                      20   authorizing services do not constitute a promise by Humana to pay Plaintiff what it
                                      21   seeks in this action. Payment of the claim, much less payment of full-billed
                                      22   charges, is not guaranteed simply because services are pre-authorized as medically
                                      23   necessary. With regards to payment of the claims, there are several other factors
                                      24   that must be considered during the process of claims administration, including the
                                      25   actual health services received, the plan benefit language as to covered benefits,
                                      26   and other reimbursement guidelines and policies, before payment can be issued.
                                      27   Therefore, Humana verifying eligibility for benefits and pre-authorizing services
                                                                                  -25-
                                      28                                                  CASE NO. 8:19-cv-00317-DOC-DFM
                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION
                                           TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                 Case 8:19-cv-00317-DOC-DFM Document 73-1 Filed 08/08/19 Page 26 of 26 Page ID
                                                                  #:8057


                                         1   do not, in and of themselves, constitute a guarantee by Humana that it would pay
                                         2   Plaintiff the amount it seeks for the services rendered. Indeed, Plaintiff has failed
                                         3   to allege facts evidencing the actions Humana took to indicate it intended to create
                                         4   a binding contract with Plaintiff. There was no meeting of the minds, and no
                                         5   contract between the parties was created. Accordingly, this cause of action should
                                         6   be dismissed.
                                         7         V. CONCLUSION
                                         8         Plaintiff has failed to demonstrate it has the requisite derivative standing
                                         9   necessary to bring forth a claim for payment in this case, under both ERISA and
                                        10   state law. Moreover, even if Plaintiff could establish that it had standing, it has
                                        11   failed to adequately plead that it exhausted the administrative remedies required by
  Gordon Rees Scully Mansukhani, LLP
    633 West Fifth Street, 52nd floor




                                        12   the terms of the plans. Finally, Plaintiff has failed to plead facts sufficient to
        Los Angeles, CA 90071




                                        13   support its claim for a breach of implied-in-fact contract because it has not
                                        14   demonstrated how Humana acted in a way evidencing its intent to pay Plaintiff the
                                        15   amount it seeks for the claims at issue. Accordingly, as Plaintiff has failed to state
                                        16   a claim upon which relief may be granted to it, Humana requests that this Court
                                        17   dismiss the FAC in its entirety.
                                        18
                                        19
                                              Dated: August 8, 2019                       GORDON REES SCULLY
                                        20                                                MANSUKHANI, LLP
                                        21
                                        22                                                By: s/Ronald K. Alberts
                                                                                              Ronald K. Alberts
                                        23                                                    Sylvia Joo
                                                                                              Attorneys for Defendants
                                        24
                                        25
                                        26
                                        27
                                                                                       -26-
                                        28                                                  CASE NO. 8:19-cv-00317-DOC-DFM
1180098/46774818v.1
                                             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION
                                             TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
